 1                                 UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 Telvin Lamark Thomas,                                    Case No. 2:19-cv-01787-JAD-NJK

 4              Plaintiff
         v.                                                  Order Adopting Report and
 5                                                       Recommendation and Dismissing Case
         The Honorable Michelle Leavitt, et al.,
 6
                Defendants                                             [ECF No. 6]
 7

 8

 9             On January 2, 2020, Magistrate Judge Nancy J. Koppe entered a report and

10 recommendation to dismiss this case without prejudice based on the plaintiff’s failure to pay the

11 filing fee or file a renewed application for in forma pauperis status by December 13, 2019, as

12 ordered. 1 The deadline for objections to that recommendation passed without objection or any

13 request to extend the deadline to file one. “[N]o review is required of a magistrate judge’s report

14 and recommendation unless objections are filed.” 2

15             IT IS THEREFORE ORDERED that the magistrate judge’s report and recommendation

16 [ECF No. 6] is ADOPTED in full;

17             IT IS FURTHER ORDERED THAT this case is dismissed. The Clerk of Court is

18 directed to ENTER JUDGMENT ACCORDINGLY and CLOSE THIS CASE.

19             Dated: January 21, 2020

20                                                           _________________________________
                                                                        ___
                                                                          ________
                                                                          __
                                                                          ____  ______________
                                                             U.S. District JJudge
                                                                        ct Ju  g Jennifer
                                                                             udg
                                                                              dge         e A.
                                                                                  Jennnifer  A Dorsey
21

22
     1
         ECF No. 6.
23   2
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
